The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on August 16, 2021.

Claims 5, 8-14 and 16-20 are pending. Claims 1-4, 6-7 and 15 were previously cancelled. Claims 16-20 are withdrawn from consideration as being drawn to nonelected inventions.  Claim 5 and withdrawn claim 16 are currently amended.

The rejection of claims 5 and 8-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view of Applicant’s amendment. 

The rejection of claims 5 and 8-14 under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216) is withdrawn in view of Applicant’s amendment and arguments therein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wahl et al. (US 2006/0217288; already of record), hereinafter “Wahl” in view of Buckley et al. (US 2008/0108748; also of record), hereinafter “Buckley.”
	Wahl teaches articles and compositions useful for conditioning fabric (see abstract). 
In paragraph [0159], Wahl teaches the following: “For compositions intended to be enclosed or encapsulated by a film, especially a highly water-soluble film like polyvinyl alcohol, it is desirable to incorporate the same or similar plasticizers found in the film into the fabric softener composition. This helps reduce or prevent migration of the film plasticizers into the softener composition. Loss of plasticizers from the film can cause the article to become brittle and/or lose mechanical strength over time.  Typical plasticizers to include in the highly concentrated fabric softener composition are glycerin, sorbitol, 1,2 propanediol, polyethylene glycols (PEGs), and other diols and glycols and mixtures.  Compositions should contain from at least about 0.1%, preferably at least about 1%, and more preferably at least about 5% to about 70% plasticizer or mixture of plasticizers.” (See paragraph [0159], page 17). One example is a mixture of three solvents, preferably polyethylene glycol (PEG), glycerin, and propylene glycol wherein the ratio of the PEG and glycerin is between about 4:3 to about 2:3, and the balance of the solvent composition of the formulation is made up of propylene glycol (see paragraph [0160], page 17). In Example XXIV, Wahl teaches a unit dose article which is a 1 compartment liquid PVOH pouch, wherein the liquid composition comprises 1.16 wt% C25AE1.1S (which is a sodium alkyl (C12-C15) ether sulfate with an average of 1.1 or 1.8 mole EO; an anionic surfactant), Neodol 23-9 (which is an alkyl C12-C13 ethoxylated alcohol with an average of 9 moles EO; a nonionic surfactant), 19.00 wt% glycerin, 20.00 wt% PEG 400 (polyethylene glycol 11.00 wt% propylene glycol and 14.00 wt% DI water (see paragraph [0196], page 22 and paragraph [0201], page 23), wherein the “14.00 wt% DI water” reads on the “about 15 weight percent water” in instant claim 5 since the term “about” as defined in Applicant’s specification at paragraph [0014] is ±10%, e.g, “about ten” means 9 to 11; hence, “about 15” means “14 to 16” and wherein the total weight of the propylene glycol, glycerin and polyethylene glycol is 50 wt%, i.e., 11% + 19% + 20% (which meets the total weight recited in instant claims 5 and 8). By calculation, the weight percentages of the PEG 400 (20/50 x 100), propylene glycol (11/50 x 100) and glycerin (19/50 x 100), based on the total weight of the non-aqueous solvent mixture are 40 wt%, 22 wt%, and 38 wt%, respectively, which meet those recited in instant claims 5, 13 and 14). Wahl, however, fails to disclose: (1) a single dose pack or a unit dose article, say as in Example XXIV, wherein the water-soluble film comprises polyvinyl alcohol, propylene glycol, glycerin and polyethylene glycol, and their respective proportions  in the water-soluble film as recited in claims 5 and 10-11; and a change in pack height of the single dose pack or unit dose article of 14 percent or less after 4 weeks storage at 40.5oC as recited in claim 5;  and (2) the molecular weight of the polyethylene glycol in the water-soluble film as recited in claims 9 and 12. 
	It is known from Buckley, an analogous art, that a water-soluble, polymeric film used as primary packaging for liquids comprising 1-85% water by weight (see claim 3), like a liquid laundry detergent (see claims 13 and 14) comprises polyvinyl alcohol (PVA); a non-migratory plasticizer system, for increasing the long term use of the film, which comprises low molecular weight plasticizer, a high molecular weight plasticizer;  and a mineral nucleating agent (see claim 1; paragraph [0002], page 1; paragraph [0027], page 3), wherein the film comprises the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have enclosed or packaged the liquid composition of Wahl, say, the composition in Example XXIV which comprises propylene glycol, glycerin and PEG 400 into the water-soluble film of Buckley which comprises polyvinyl alcohol (PVA) and a combination of polyethylene glycol 400, propylene glycol and glycerin as the plasticizer system because Wahl specifically desires to incorporate the same plasticizers found in the film into the liquid composition to reduce or prevent migration of the film plasticizers into the composition, and Buckley provides such film which will increase the long term use of the film.
With respect to the specific proportions of the polyethylene glycol, propylene glycol and glycerin, considering the teachings of Buckley that the total plasticizer comprises 5-25 wt% (equivalent to 50,000-250,000 ppm), based on the weight of the film in paragraph [0028], the glycerin being 5-25 wt% (equivalent to 50,000-250,000 ppm), polyethylene glycol 400 being 1-5 wt% (equivalent to 10,000-50,000 ppm), as disclosed in paragraph [0038],  the balance, being the propylene glycol, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Even though Wahl in view of Buckley does not explicitly disclose the unit dose article having a change in pack height of 14 percent or less after 4 weeks storage at 40.5oC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the unit dose article, say the unit dose article in Example XXIV of Wahl, whose polyvinyl alcohol pouch comprises as plasticizers: polyethylene glycol, propylene glycol and glycerin, as suggested above by Buckley, to exhibit similar change in pack height within those recited because the same compositions comprising surfactant, water, solvent mixture (i.e., polyethylene glycol, propylene glycol and glycerin) having the same proportions have been utilized. Likewise, the plasticizers for the film (i.e., polyethylene glycol, propylene glycol and glycerin), as discussed above, have overlapping proportions, hence, the unit dose article would exhibit similar properties.  

Response to Arguments
Applicant’s arguments with respect to claims 5 and 8-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                           /LORNA M DOUYON/                                                                           Primary Examiner, Art Unit 1761